DETAILED ACTION
The present application has been made of the record and currently claims 1-19 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-7, 9-15, 17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamamoto (JP-2009210113).
	Claim 1, Yamamoto discloses:
A hydrogen supply apparatus (see fig. 4), comprising: 
a first connecting member (30, fig. 4) having a first flow path (considered the arrow in the channel adjacent to element 32 in fig. 4) through which hydrogen is supplied (see paragraph 0005, line 30 of the translated document provided herein); 
a second connecting member (20, fig. 4) connected to the first connecting member and having a second flow path (considered as the arrow adjacent to the seal in fig. 4), that communicates with the first flow path (see fig. 4, where both flow paths are in communication with each other); 
a back-up ring (see fig. 2) having a first packing portion (considered as the upper lip 53 near element 32 in fig. 4) in abutting contact with an inner surface (32, fig. 4) of the first connecting member (see fig. 4, where the back-up ring is in contact with element 32 when the O-ring presses against back-up ring), 
a second packing portion (considered as the lower lip 53 opposite the upper lip) in abutting contact with an outer surface of the second connecting member (similarly, see fig. 4, where the lower lip is in contact with the outer surface when the O-ring presses against the back-up ring), and 
a connecting portion (52, fig. 4) that connects one end of the first packing portion and one end of the second packing portion (see fig. 2, where the middle portion connects both packing portions); and 
an elastic member (51, fig. 4; see paragraph 0020, line 137, where element 51 is formed of a soft elastic material) elastically compressible and expandable between the first packing portion and the second packing portion (see fig. 4, where the elastic member would be compressible or expandable when the O-ring 40 contacts the elastic member).

	Claim 2, Yamamoto discloses: 
The hydrogen supply apparatus of claim 1, wherein an inner surface of the first packing portion, 
an inner surface of the second packing portion, and 
an inner surface of the connecting portion cooperatively define a receiving groove (see fig. 2, where the groove is comprised of the inner portion that does and does not hold elastic member 51), and 
the elastic member is received in the receiving groove (see fig. 4, where the elastic member is within a portion of the groove). 

	Claim 3, Yamamoto discloses: 
The hydrogen supply apparatus of claim 1, wherein the first packing portion is elastically movable relative to the connecting portion (see fig. 4, where the packing portions bend outwardly), and 
the elastic member elastically compresses and expands based on movement of the first packing portion (see paragraph 0023, lines 171-173, where the O-ring abuts elastic member 51 and would compress and expands based on movement of the first and second packing portion).

	Claim 4, Yamamoto discloses:
The hydrogen supply apparatus of claim 3, wherein the first packing portion is inclined (see element 54 on the top portion in fig. 4) with respect to the inner surface of the first connecting member, and 
the first packing portion compresses the elastic member while elastically moving relative to the connecting portion when the first packing portion is pressed by the inner surface of the first connecting member (it appears that when the elastic member expands and the first packing portion is pressed by the inner surface, the first packing portion would compress the elastic member because the elastic member would press against first packing portion).

	Claim 6, Yamamoto discloses:
The hydrogen supply apparatus of claim 3, wherein the elastic member selectively expands based on a pressure of the hydrogen supplied along the first connecting member and the second connecting member (see paragraph 0005, line 30, where hydrogen is used; it appears that a selective change in pressure would cause the elastic member to selectively expand).

	Claim 7, Yamamoto discloses: 
The hydrogen supply apparatus of claim 6, wherein the back-up ring and the elastic member are made of different materials (see paragraph 0020, lines 136-138, where a soft and hard elastic materials are used, and lines 138-140, where different materials can be used and to use two different materials, a “two-color molding method” is used to connect elements 51 and 52).
	
Claim 9, Yamamoto discloses:
The hydrogen supply apparatus of claim 1, further comprising: 
a sealing member (40, fig. 4) configured to seal a gap (33, fig. 4) between the first connecting member and the second connecting member (see fig. 4).

	Claim 10, Yamamoto discloses: 
The hydrogen supply apparatus of claim 9, wherein a seating groove is formed in the outer surface of the second connecting member (see fig. 4, where the seating groove is formed on the outer surface of the second connecting member 20), and 
the back-up ring and the sealing member are received in the seating groove (see fig. 4, where both back-up ring and sealing member are in the groove).

	Claim 11, Yamamoto discloses:
The hydrogen supply apparatus of claim 10, wherein the seating groove include: 
a bottom portion (see fig. 4, where there is a bottom portion parallel to the outer surface) being in abutting contact with the second packing portion (see fig. 4, where the second packing portion is in contact with the bottom surface when the O-ring is in contact with the back-up ring); 
a first vertical wall portion (opposite element 22a, fig. 4) formed at a first end of the bottom portion; and 
a second vertical wall portion (22a, fig. 4) formed at a second end of the bottom portion.

	Claim 12, Yamamoto discloses: 
A sealing device configured to seal a gap between a first connecting member and a second connecting member connected to the first connecting member, 
the sealing device comprising: 
a back-up ring (52, fig. 4) including a first packing portion (the top portion labeled 53 of element 52 in fig. 4) in abutting contact with an inner surface (32, fig. 4) of the first connecting member (see fig. 4, where the top portion of the back-up ring is in contact with element 32), 
a second packing portion (the bottom portion labeled 53 of element 53 in fig. 4) in abutting contact with an outer surface (considered as the bottom portion of the gap adjacent to wall 22 in fig. 4) of the second connecting member, and 
a connecting portion (see in between the first and second packing portion in fig. 4) that connects one end of the first packing portion and one end of the second packing portion (see fig. 4, where the connecting portion connects both top and bottom portions); and 
an elastic member (51, fig. 4) elastically compressible and expandable between the first packing portion and the second packing portion (see paragraph 0020, line 137, where element 51 is formed of a soft elastic material and would be elastically compressible or expandable). 

Claim 13, Yamamoto discloses:
The sealing device of claim 12, wherein an inner surface of the first packing portion, 
an inner surface of the second packing portion, and 
an inner surface of the connecting portion cooperatively define a receiving groove (see fig. 2, where the groove is comprised of the inner portion that does and does not hold elastic member 51), and 
the elastic member is received in the receiving groove (see fig. 4, where the elastic member is within a portion of the groove). 

Claim 14, Yamamoto discloses:
The sealing device of claim 13, wherein the first packing portion is elastically movable relative to the connecting portion (see fig. 4, where the first packing portion is elastically movable), and 
the elastic member elastically compresses and expands based on movement of the first packing portion (see fig. 4, where the elastic member would either compress or expand based on the movement of the first packing portion).

Claim 15, Yamamoto discloses:
The sealing device of claim 14, wherein the first packing portion is inclined (see element 54 in fig. 2) with respect to the inner surface of the first connecting member, and 
the first packing portion compresses the elastic member while elastically moving relative to the connecting portion when the first packing portion is pressed by the inner surface of the first connecting member (it appears that when the elastic member expands and the first packing portion is pressed by the inner surface, the first packing portion would compress the elastic member because the elastic member would press against first packing portion).

	Claim 17, Yamamoto discloses: 
The sealing device of claim 14, wherein the elastic member selectively expands based on a pressure of the hydrogen supplied along the first connecting member and the second connecting member (see paragraph 0005, line 30, where hydrogen is used; it appears that a selective change in pressure would cause the elastic member to selectively expand).

	Claim 19, Yamamoto discloses: 
The sealing device of claim 12, further comprising: 
a sealing member (40, fig. 4) configured to seal a gap (33, fig. 4) between the first connecting member and the second connecting member.
	
Claim(s) 1-7, 9, 10 and 12-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kai et al. (JP-6969950).
	Claim 1, Kai discloses: 
A hydrogen supply apparatus (see figs. 1-4), comprising: 
a first connecting member (14, figs. 3-4) having a first flow path through which hydrogen is supplied (see paragraph 0002, lines 14-17, where hydrogen is used); 
a second connecting member (24, figs. 3-4) connected to the first connecting member and having a second flow path (26A, fig. 1) that communicates with the first flow path (both flow paths are in fluid communication with each other); 
a back-up ring (52, fig. 3) having a first packing portion (54, fig. 3) in abutting contact with an inner surface of the first connecting member (see fig. 3), 
a second packing portion (56, fig. 3) in abutting contact with an outer surface (46, fig. 3) of the second connecting member, and 
a connecting portion (52A, fig. 3) that connects one end of the first packing portion and one end of the second packing portion; and 
an elastic member (34, fig. 3) elastically compressible and expandable between the first packing portion and the second packing portion (compare between figs. 3 and 4, where the elastic member is compressible and expandable).

	Claim 2, Kai discloses: 
The hydrogen supply apparatus of claim 1, wherein an inner surface (see opposite element 58 in fig. 3) of the first packing portion, 
an inner surface (58, fig. 3) of the second packing portion, and 
an inner surface of the connecting portion (the surface between both inner surfaces of the first and second packing portion in fig. 3) cooperatively define a receiving groove (see fig. 3, where the inner surfaces define a groove), and 
the elastic member is received in the receiving groove (see fig. 3).

	Claim 3, Kai discloses: 
The hydrogen supply apparatus of claim 1, wherein the first packing portion is elastically movable relative to the connecting portion (see figs. 3-4, where the first packing portion bends), and 
the elastic member elastically compresses and expands based on movement of the first packing portion (see fig. 3, where the elastic member is compressed and expanded).

	Claim 4, Kai discloses:
The hydrogen supply apparatus of claim 3, wherein the first packing portion is inclined (see near element 54, where there is a slope) with respect to the inner surface of the first connecting member, and 
the first packing portion compresses the elastic member while elastically moving relative to the connecting portion when the first packing portion is pressed by the inner surface of the first connecting member (see fig. 3, where the first packing portion is in contact with the inner surface and compresses the elastic member).

	Claim 5, Kai discloses:
The hydrogen supply apparatus of claim 4, wherein the second packing portion is formed in parallel with the outer surface of the second connecting member (see fig. 4, where a portion of the packing portion is formed parallel).

	Claim 6, Kai discloses: 
The hydrogen supply apparatus of claim 3, wherein the elastic member selectively expands based on a pressure of the hydrogen supplied along the first connecting member and the second connecting member (it appears that a selective change in pressure would cause the elastic member to selectively expand).

Claim 7, Kai discloses: 
The hydrogen supply apparatus of claim 6, wherein the back-up ring and the elastic member are made of different materials (see line 157, where the backup ring is made of resin; see line 186, where the O-ring is made of rubber).

	Claim 9, Kai discloses: 
The hydrogen supply apparatus of claim 1, further comprising: 
a sealing member (62, fig. 3) configured to seal a gap between the first connecting member and the second connecting member (see fig. 3).

	Claim 10, Kai discloses: 
The hydrogen supply apparatus of claim 9, wherein a seating groove is formed in the outer surface (46, fig. 3) of the second connecting member, and 
the back-up ring and the sealing member are received in the seating groove (see fig. 3).

	Claim 12, Kai discloses: 
A sealing device (see figs. 1-4) configured to seal a gap between a first connecting member and a second connecting member connected to the first connecting member, the sealing device comprising: 
a back-up ring (52, fig. 3) including a first packing portion (54, fig. 3) in abutting contact with an inner surface of the first connecting member (see fig. 3), 
a second packing portion (56, fig. 3) in abutting contact with an outer surface of the second connecting member, and 
a connecting portion (52A, fig. 3) that connects one end of the first packing portion and one end of the second packing portion; and 
an elastic member (34, fig. 3) elastically compressible and expandable between the first packing portion and the second packing portion (compare figs. 3-4, where the elastic member compresses and expands).

	Claim 13, Kai discloses: 
The sealing device of claim 12, wherein an inner surface (see opposite element 58 in fig. 3) of the first packing portion, 
an inner surface (58, fig. 3) of the second packing portion, and 
an inner surface of the connecting portion (the surface between both inner surfaces of the first and second packing portion in fig. 3) cooperatively define a receiving groove (see fig. 3, where the inner surfaces define a groove), and 
the elastic member is received in the receiving groove (see fig. 3).

	Claim 14, Kai discloses: 
The sealing device of claim 13, wherein the first packing portion is elastically movable relative to the connecting portion (see figs. 3-4, where element 54 bends), and 
the elastic member elastically compresses and expands based on movement of the first packing portion (see fig. 3, where the elastic member is compressed and expanded).

	Claim 15, Kai discloses: 
The sealing device of claim 14, wherein the first packing portion is inclined (see above element 54, where there is a slope) with respect to the inner surface of the first connecting member, and 
the first packing portion compresses the elastic member while elastically moving relative to the connecting portion when the first packing portion is pressed by the inner surface of the first connecting member (see fig. 3, where the first packing portion is in contact with the inner surface and compresses the elastic member).

	Claim 16, Kai discloses: 
The sealing device of claim 15, wherein the second packing portion is formed in parallel with the outer surface of the second connecting member (see fig. 4, where the second packing portion is in contact with element 46).

	Claim 17, Kai discloses: 
The sealing device of claim 14, wherein the elastic member selectively expands based on a pressure of the hydrogen supplied along the first connecting member and the second connecting member (it appears that a selective change in pressure would cause the elastic member to selectively expand).

	Claim 18, Kai discloses: 
The sealing device of claim 17, wherein the back-up ring is made of plastic resin, and the elastic member is made of an elastomer (see line 157, where the backup ring is made of resin; see line 186, where the O-ring is made of rubber; the limitation “resin” is being interpreted as a plastic because “resin” can be defined as a polyvinyl, polystyrene, and polyethylene or polyesters, epoxies, and silicones that are used with fillers, stabilizers, pigments, and other components to form plastics; see https://www.thefreedictionary.com/resin).

	Claim 19, Kai discloses: 
The sealing device of claim 12, further comprising: 
a sealing member configured to seal a gap between the first connecting member and the second connecting member (see fig. 3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kai as applied to claim 7 above and in further view of Otuka (U.S. Patent No. 7,793,944).
	In regards to claim 8, Kai discloses: 
The hydrogen supply apparatus of claim 7, wherein the back-up ring is made of resin ( see line 157, where the backup ring is made of resin), and 
the elastic member is made of an elastomer (see line 186, where the O-ring is made of rubber),
but does not explicitly disclose the back-up ring is made of plastic resin. 
However, Otuka discloses a back-up ring (21, fig. 2b) can be made of hard resin such as nylon, PPS, POM, PA, PEEK, and many other resins (see Col. 8, lines 45-55). 
It would have been obvious to one of ordinary skill in the art before the effective filling date to use a hard plastic resin for the back-up ring of Kai because Otuka discloses it known to use hard plastic resins for a back-up ring and it has been held that a selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v.Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See MPEP 2144.07.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sugimura (JP-2006336835) discloses a similar backup ring of the present invention.
Miura et al. (U.S. Patent No. 9,243,713) discloses a similar device to prevent the leakage of hydrogen. 
Dean et al. (U.S. Patent No. 6,449,942) discloses a similar device to prevent the leakage of hydrogen.
Roy et al. (U.S. Patent No. 9,611,937) discloses a similar backup ring of the present invention.
Winkelmann et al. (U.S. Patent No. 9,752,682) discloses a similar device to prevent the leakage of hydrogen.
Kato et al. (U.S. Patent No. 8,863,973) discloses a similar device to prevent the leakage of hydrogen.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER TYLER RUFRANO whose telephone number is (571)272-6223. The examiner can normally be reached Mon - Fri 8:30AM to 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.T.R./Examiner, Art Unit 3679                                                                                                                                                                                                        
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679